DETAILED ACTION

 	The amendment filed 8/10/2021 and the remarks presented therewith have been carefully considered.  However, they are not deemed to be fully persuasive.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, 15-18, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese patent JP 2015-43175 in view of Bradski et al. (US-9,987,746).
 	Japanese patent JP 2015-43175 shows a transferring system (100) adapted to take out an object (50) from a storage area (51) comprising an imaging unit (8), a robotic end effector (5) having telescopic units (15) with suction disk units at their distal ends (see Fig. 3), and a control unit (2) that can generate a certain number N of the telescopic suction units (15) to engage the upper surface of a particular object (50) for transferring the object out of the storage area (51).  The control unit uses information detected from the imaging unit as well as information from acquisition units (21,22) to calculate surface area information (based on the two dimensional information of any of the six sides of a give object) as well as the center point (M1) of an object (see Fig. 11).  The control unit (2) of the Japanese (‘175) patent is not specifically disclosed as controlling the movement of the imaging unit as called for in the above claims.
 	However, the Bradski et al. patent shows a robotic gripping device wherein an optical sensing unit (106) is movably mounted on the gripping device and is used to identify the surface of a target 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the imaging unit of the Japanese (‘175) system on the end effector so that it moves with the end effector, as taught by Bradski et al., in order to create a compact design that would allow a targeted view of the objects to be gripped.  It also would have been obvious to form a lower portion of the telescopic suction units (15) as a bellows, similar to that shown in the Bradski et al. patent, in order to more reliably engage the surface of a potential inclines surface of an object at balanced lifting points.  Regarding claims 16 and 21, obviously if the target object was relatively small or light weight, a single suction disk engaged at the center point would be sufficient to lift the object.
In regard to claim 23, the Bradski et al. device is operable to retrieve objects of different “types” (i.e. different sizes), as clearly shown in Figs. 2B and 2C, and is a circumstance that would be typical encountered in the art.
Allowable Subject Matter
Claims 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not fairly teach or suggest a control unit that generates a value N based on the center point of the object, a contact area of each suction disk unit, a contour of each suction disk unit, and a contour of the object image.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Schnoor et al. publication (2005/0226711) shows an end effector that uses information regarding the surface area of a target object to selectively activate a subset for suction grippers.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926.  The examiner can normally be reached on Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3652                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
8/13/2021